DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 2/8/2021.  As directed by the amendment, claims 1 and 9 have been amended, claims 6, 11, 14-17, 19 and 20 have been cancelled, and claims 21-23 have been added. As such, claims 1-5, 7-9, 13 and 21-23 are pending in the instant application.
Applicant’s priority claim petition filed 9/10/2021 was dismissed. Unless and until Applicant re-files a grantable priority petition, the priority date remains 4/15/2013.
Applicant’s terminal disclaimer was disapproved. However, the copending applicationhas gone abandoned, rendering the double patenting rejection moot.
Applicant has not removed previously-introduced new matter from the specification; the objection to the specification is maintained below. It is noted that Applicant argues on page 7 of Remarks filed 2/8/2021 that the new matter will be resolved if the priority claim approved; however, even if the updated priority claim were approved, the specification as originally filed did not incorporate the PCT and foreign applications, such that where the amendment encompasses their incorporation (“which are incorporated in full”) would still be new matter, because they were not originally  incorporated.
Applicant has amended the claims to address many of the previous objections thereto; any objection to the claims not maintained below is withdrawn.
Applicant has amended or cancelled claims to address the previous rejections under 35 USC 112(b&d)/second and fourth paragraphs, which are hereby withdrawn.

Specification
The amendment filed 8/16/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: that the PCT and foreign applications are claimed as priority documents, and that they are incorporated in full [they were not so incorporated in the specification as originally filed, such that including them now/after filing is new matter].
Applicant is required to cancel the new matter in the reply to this Office Action.

	
Claim Objections
Claims 1-5, 7, 21 and 22 are objected to because of the following informalities:  
Claim 1, line 9 appears to have an extra space after “regions,”
Claim 1, lines 18 and 22 should end with semi-colons
Claim 2 would be more clear if it were to read “wherein the weaker and stronger secondary attachments”
Claim 3, line 2 would be more clear if it were to read “to break both the weaker and the stronger secondary attachments”
Claim 3, line 2 would be more clear if it were to read “
Claim 4, line 4 should read “the point of liquid insult” as it is clearly referring to that of claim 1, line 21
Claim 5, line 3 should read “the point of liquid insult” as it is clearly referring that of claim 1, line 21
Claim 7, line 4 has an errant space after “volume-“
Claim 21, line 9 appears to have an extra space after “regions,”
Claim 21, second-to-last line has an errant space after “volume-“
Claim 22, line 9 appears to have an extra space after “regions,”
Claim 22, line 13 should be indented
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (and thus its dependent claim 9) recites the limitation "the absorbent material adjacent the longitudinal and/or end edges" in line 3.  There is insufficient antecedent basis for this limitation in the claim. To address this rejection, Applicant could amend the claim to read "
Claim 22 (and thus its dependent claim 23) recites the limitation "the absorbent material adjacent the longitudinal and/or end edges" in line 24.  There is insufficient antecedent basis for this limitation in the claim. To address this rejection, Applicant could amend the claim to read "

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Given the amendment to claim 1, it appears that a predetermined, controlled and phased volume-expansion of the absorbent structure for improved fluid management as recited in claim 7 is already present in claim 1 as an inherent function of the structure in claim 1, i.e. weaker secondary bonds, stronger secondary bonds and permanent bonds, because the weaker secondary bonds are predetermined/controlled to loosen faster/in a first phase and the stronger secondary bonds are predetermined/controlled to break slower/in a second phase, and breaking of the bonds between two layers necessarily expands the volume between the layers, which provides improved fluid management because now there is more volume to accommodate fluid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Allowable Subject Matter
Claims 1-5, 13 and 21 are allowed pending correction of the minor informalities noted above.
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785